 



"[*]” denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

Exhibit 10.4

Contract Number [*]

AMENDMENT TO THE
XBOX PUBLISHER LICENSING AGREEMENT
(Term, Tier[*], Limited Tier Migration, Super Hits Program,
Minimum Order Quantities, Samples, Demo Versions, Billing Addresses)

          This Amendment to the Xbox Publisher License Agreement (this
“Amendment”) is entered into and effective as of March 1, 2005 (the “Amendment
Effective Date”) by and between Microsoft Licensing, GP, a Nevada general
partnership (“Microsoft”), and Midway Home Entertainment (“Licensee” or
“Publisher”), and supplements that certain XboxÔ Publisher License Agreement
between the parties dated as of October 30 2000, as amended (the “PLA”).

RECITALS

          A.      Microsoft and Publisher entered into the PLA to establish the
terms under which Publisher may publish video games for Microsoft’s Xbox video
game system.

          B.      The parties now wish to extend the Term of the PLA and amend
certain provisions thereof for Publisher’s continued manufacture and
distribution of video games for the Xbox.

          Accordingly, for and in consideration of the mutual covenants and
conditions contained herein, and for other good and valuable consideration,
receipt of which each party hereby acknowledges, Microsoft and Publisher agree
as follows:

1.      Definitions; Interpretation

          1.1      “Asian Sales Territory” means the territory comprising
Taiwan, Hong Kong, Singapore and Korea, and any other countries that are listed
by Microsoft from time to time as set forth in the Xbox Guide. The Asian Sales
Territory does not include Japan.

          1.2      “Base Royalty” means the licensing fee to be paid to
Microsoft as defined in this Amendment.

          1.3      “Demo Versions” means a small portion of a Software Title
that is provided to end users at no or minimal cost to advertise or promote the
Software Title.

          1.4      “Standard FPU” means an FPU of a Software Title which is not
a Hits FPU. The Commercial Release of a Software Title may only consist of
Standard FPUs.

          1.5      Except as expressly provided otherwise in this Amendment,
capitalized terms shall have the same meanings ascribed to them in the PLA or
its amendments.

          1.6      The terms of the PLA are incorporated by reference, and
except and to the extent expressly modified by this Amendment or any previous
amendments, the PLA shall remain in full force and effect and is hereby ratified
and confirmed. In the event of any conflict between this Amendment and the PLA
or any prior amendments thereto, the terms of this Amendment shall control. In
the event of any conflict between this Amendment and the Xbox Guide, the terms
of this Amendment shall control. The parties specifically acknowledge that
except as expressly set forth herein, this Amendment supersedes any prior
amendments to the PLA related to manufactured FPU royalty rates and/or payments.

2.      Term

The term of the PLA is hereby extended until [*]                     (the
“Current Term”). Unless one party gives the other notice within [*]
                    prior to the end of the Current Term, this Agreement shall
automatically renew for a single renewal term of [*]                     . The
period of time since the Effective Date of the PLA through the Current Term and
any extensions or renewals thereto shall constitute the “Term” as referred to in
the PLA and this Amendment.

*Information has been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

1



--------------------------------------------------------------------------------



 



3.      New Royalty [*]

          3.1      The royalty rate tables and provisions in Sections 7.1.4 and
7.1.5 (or Sections 6.1.4 and 6.1.5) of the PLA describing how royalty rates are
calculated are hereby replaced by the provisions of this Amendment.
Notwithstanding the foregoing, the [*]   described below will only be available
to Publisher after [*].

          3.2      Royalty Fee

                     3.2.1      For each FPU manufactured during the Term of the
PLA, Publisher shall pay Microsoft nonrefundable royalties in accordance with
the royalty tables set forth below (Tables 1 and 2) and the “Unit Discount”
table set forth in Section 3.4 of this Amendment (Table 3).

                     3.2.2      The Base Royalty rate is determined by the
“Threshold Price” (which is the Wholesale Price (WSP) or Suggested Retail Price
(SRP) at which Publisher intends to sell the Software Title in the applicable
Sales Territory) and the Publisher’s billing election per the PLA (“worldwide”
or “regional”). To determine the applicable Base Royalty for a particular
Software Title in a particular Sales Territory, the applicable Threshold Price
from Table 1 below will determine the correct royalty “Tier.” The Base Royalty
is then as set forth in Table 2 based on the billing option selected by
Publisher under the PLA and the Manufacturing Region in which the FPUs will be
manufactured. For example, assume the Wholesale Price of a Software Title to be
sold in the European Sales Territory is [*]. According to Table 1, Tier 2
royalty rates will apply to that Software Title. If the Publisher has chosen a
worldwide billing election, then the Base Royalty is [*] per Table 2. If
Publisher has chosen a regional billing option, the Base Royalty is determined
in Table 2 by the Manufacturing Region. If the Software Title were manufactured
in the European Manufacturing Region, the Base Royalty would be [*]   per FPU.
If the Software Title were manufactured in Asian Manufacturing Region, the Base
Royalty would be [*] per FPU.

                                Table 1: Threshold Price per Sales Territory    
    North America WSP     European WSP     Japan SRP     Asia WSP (US$)*    
[*]
    [*]     [*]     [*]     [*]    
[*]
    [*]     [*]     [*]     [*]    
[*]
    [*]     [*]     [*]     [*]    
[*]
    [*]     [*]     [*]     [*]    

          *This is the US dollar equivalent of local currency in the Asia Sales
Territory.

                                Table 2: Royalty Rates         Worldwide Billing
    Royalty Rate per Manufacturing Region for Regional Billing Option          
Option                     North American     European     Asian    
[*]
    [*]     [*]     [*]     [*]    
[*]
    [*]     [*]     [*]     [*]    
[*]
    [*]     [*]     [*]     [*]    
[*]
    [*]     [*]     [*]     [*]    
[*]
    [*]     [*]     [*]     [*]    
[*]
    [*]     [*]     [*]     [*]    

                     3.3      Setting the Base Royalty. Publisher shall submit
to Microsoft, at least [*]                      before placing the first
manufacturing order for a Software Title, a completed and signed “Royalty Tier
Selection Form” in the form attached hereto as Exhibit 1 for each Sales
Territory. The selection indicated in the form will only be effective once the
form has been accepted by Microsoft. If Publisher does not submit a Royalty Tier
Selection Form as required hereunder, the Base Royalty for such Software Title
will default to Tier 1, regardless of the actual Threshold Price. Except for as
provided for under

*Information has been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

2



--------------------------------------------------------------------------------



 



          Section 4 of this Amendment, the selection of a Base Royalty for a
Software Title in a Sales Territory is binding for [*]                     even
if the Threshold Price is reduced following the Software Title’s Commercial
Release. Microsoft may change the fees and royalty rates set forth herein upon
written notice to Publisher in [*]                                         ,
which new fees and royalty rates will become effective [*].

          3.4      Unit Discounts. Publisher is eligible for a discount to the
Base Royalty applicable to FPUs manufactured for a particular Sales Territory (a
“Unit Discount”) based on the number of Standard FPUs that have been
manufactured for sale in that Sales Territory as described in Table 3 below.
Note that units manufactured for sale in a Sales Territory are aggregated only
towards a discount on FPUs manufactured for that Sales Territory; there is no
worldwide or cross-territorial aggregation of units. The discount will be
rounded up to the nearest Cent, Yen or hundredth of a Euro. Microsoft may revise
the discount schedule upon written notice to Publisher [*]
                                        , which revised discount schedule will
become effective [*].

                                Table 3: Unit Discounts   Unit     North
American     European Sales     Japan Sales     Asian Sales Territory    
Discount     Sales Territory     Territory     Territory        
[*]
    [*]     [*]     [*]     [*]    
[*]
    [*]     [*]     [*]     [*]    
[*]
    [*]     [*]     [*]     [*]    
[*]
    [*]     [*]     [*]     [*]    
[*]
    [*]     [*]     [*]     [*]    

Example 1 (under worldwide billing election): Publisher manufactures a Software
Title for sale in the North American Sales Territory with a wholesale price
between [*]                     and an initial order quantity of [*]
          Standard FPUs. Publisher manufactures the same Software Title for sale
in the European Sales Territory with a wholesale price between [*]
                    and an initial order quantity of [*]           Standard
FPUs. The actual applied royalty rates for this Software Title would be:



  i.   For North American Sales Territory:

  a.   [*] for units [*] ([*]% discount)   b.   [*] for units [*] ([*]%
discount)

  ii.   For European Sales Territory:

  a.   [*] for units [*] ([*]% discount)

Example 2 (under regional billing election): Publisher manufactures [*]
          Standard FPUs of a Software Title in the North American Manufacturing
Region for sale in the North American Sales Territory with a wholesale price
between [*]                     . Publisher then manufactures [*]   Standard
FPUs in the European Manufacturing Region for sale in the North American Sales
Territory with that same wholesale price (total FPUs for North American Sales
Territory: [*]   ). Finally, Publisher manufactures[*]      Standard FPUs of the
same Software Title in the European Manufacturing Region for sale in the Japan
Sales Territory at a suggested retail price below [*]. The actual applied
royalty rates for this Software Title would be:



  i.   For North American Sales Territory:

  a.   [*] for units [*] ([*]% discount)   b.   [*]for units [*] ([*]% discount)
  c.   [*] for units [*] ([*]% discount)

  ii.   For Japan Sales Territory:

  a.   [*] for units [*] ([*]% discount)

4.      Limited Royalty Tier Migration

          4.1      Under the conditions described in this Section 4, Publisher
may change the previously elected Base Royalty rate for a Software Title in a
specific Sales Territory [*]. In order for the new Base Royalty to be applied to
Publisher’s FPUs, Publisher shall submit to Microsoft, at least [*] before
placing a manufacturing order for the

*Information has been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

3



--------------------------------------------------------------------------------



 



Software Title to which Publisher desires the new Base Royalty to apply, a
completed and signed “Royalty Tier Change Form” in the form attached hereto as
Exhibit 2 for each Sales Territory.

          4.2      The Royalty Tier Change Form must be received and
acknowledged by Microsoft no sooner than [*]                     and no later
than [*]                     the date that the Software Title was Commercially
Released in the applicable Sales Territory, which Commercial Release date must
occur on or after [*]                     . No change to a Base Royalty will be
effective before [*].

          4.3      The change in Base Royalty represented by the Royalty Tier
Change Form will only apply prospectively to manufacturing orders placed after
the form has been accepted by Microsoft.

          4.4      Publisher may only submit a single Royalty Tier Change Form
per Software Title per Sales Territory.

          4.5      Publisher may only change from Tier [*] to Tier [*].

          4.6      If Publisher submits a Royalty Tier Change Form for a
Software Title in a particular Sales Territory, the Software Title is thereafter
not eligible to participate in any Hits Program for that Sales Territory.

5.      Hits Programs

          5.1      Publisher may elect to participate in certain Platinum or
Classic Hits, Platinum or Classic Family Hits or Super Hits programs
(collectively referred to herein as “Hits Programs”) for qualified Software
Titles (a “Hit FPU”). If Publisher elects to participate in a Hits Program,
Publisher must provide Microsoft with a completed and signed Hits Programs
Election Form in the form attached hereto as Exhibit 3 no later than [*]
                              prior to the targeted Commercial Release of the
Hit FPU. If a Software Title meets the applicable participation criteria in a
particular Sales Territory and Microsoft receives the Hits Programs Election
Form on time, Publisher is authorized to manufacture and distribute Hit FPUs in
such Sales Territory and at the Base Royalty rate in Table 2 of Section 3.2.2 of
this Amendment applicable to “Hit FPUs” or “Super Hit FPUs,” as applicable In
order for a Software Title to qualify as a Hits FPU in a Sales Territory, the
following conditions, applicable per Hits Program, must be satisfied:

                     5.1.1      For all Hits Programs, the Software Title must
have been commercially available as a Standard FPU in the applicable Sales
Territory for at least [*]                               but not more than [*]
                    . Notwithstanding the foregoing, a Software Title may
qualify as a Hit FPU in the European or Japan Sales Territory [*] .

                     5.1.2      To qualify as a Platinum Family Hit, the
Software Title must (i) have received an “E,” or, in the event such rating is
officially adopted by the ESRB, an “E10” rating, from the ESRB and/or a “PEGI
3+” rating in Europe and/or an equivalent rating in the applicable Sales
Territory (to the extent Software Titles are rated by regulatory boards within
the applicable Sales Territory); and (ii) be character based and/or appeal, as
determined by Microsoft in its sole good faith discretion, to children 12 years
of age and younger.

                     5.1.3      In any [*]           in a Sales Territory,
Publisher may not publish more than [*]           Software Titles as part of the
Platinum or Classic Hits Family Program.

                     5.1.4      To qualify as a “Super Hit,” a Software Title
must have been a Hits FPU for at least [*]                     . The
manufacturing requirements are different depending on whether a potential Super
Hit started out as a Platinum or Classic Hit or Platinum or Classic Family Hit.
No Software Title may be released as a Super Hit prior to [*].

                     5.1.5      Publisher must have manufactured the following
minimum quantities of Standard and/or Hit FPUs (as indicated below) for the
applicable Sales Territory and Hits Program.

*Information has been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

4



--------------------------------------------------------------------------------



 



                                Table 4: Hits Manufacturing Requirements        
NA     EU     Japan     Asia    
Platinum or Classic Hits
    [*]     [*]     [*]     [*]    
- Must be Standard FPUs
                                                         
Super Hits from Platinum or Classic Hits
    [*]     [*]     [*]     [*]    
- Must be Standard, Platinum or Classics Hit FPUs
                                                         
Platinum or Classic Family Hits
    [*]     [*]     [*]     [*]    
- Must be Standard FPUs
                                                         
Super Hits from Platinum or Classic Family Hits
    [*]     [*]     [*]     [*]    
- Must be Standard, Platinum or Classic Family Hit FPUs
                           

                     5.1.6      The Wholesale Price per Hit FPU other than Super
Hits must not exceed [*]   in the North American Sales Territory, the equivalent
of [*] in local currency for the Asian Sales Territory, [*]      in the European
Sales Territory; and the suggested retail price must be less than [*] in the
Japan Sales Territory. The Wholesale Price per Super Hits FPU must not exceed
[*]      in the North American Sales Territory, the equivalent of [*]      in
local currency for the Asia Sales Territory and [*] in the European Sales
Territory.

          5.2      All Marketing Materials for a Hit FPU must clearly comply
with all Microsoft branding requirements as may be required in each Sales
Territory and Publisher shall submit all such Marketing Materials to Microsoft
for its approval in accordance with the PLA. Notwithstanding the foregoing, all
Hit FPUs must comply with the basic branding and other requirements for
Marketing Materials set forth in the Xbox Guide.

          5.3      The Hit FPU version must be the same or substantially
equivalent to the Standard FPU version of the Software Title. Publisher may
modify or add additional content or features to the Hit FPU version of the
Software Title (e.g., demos or game play changes) subject to Microsoft’s review
and approval, which approval shall not be unreasonably withheld, and Publisher
acknowledges that any such modifications or additions may require the Software
Title to be re-Certified at Publisher’s expense.

6.      Minimum Order Quantities

          6.1      Within [*]                     after the date on which both
Microsoft and Publisher have authorized the Authorized Replicator to begin
replication of FPUs for distribution to a specified Sales Territory, (receipt of
both approvals is referred to as “Release to Manufacture”), Publisher must place
orders to manufacture the minimum order quantities (“MOQs”) as described in the
Xbox Guide, which MOQ’s may be updated and revised [*]                     and
will be effective starting [*]. Currently, the MOQs are as follows:

                            Per Software Title     Per Disc    
North American Sales Territory
    [*]     [*]    
European Sales Territory
    [*]     [*]    
Japan Sales Territory
    [*]     [*]    
Asian Sales Territory
    [*]     [*]    

          6.2      For the purposes of this Section, a “Disc” shall mean an FPU
that is signed for use on a certain defined range of Xbox hardware, regardless
of the number of languages or product SKUs contained thereon. The MOQs per
Software Title are cumulative per Sales Territory. For example, if an FPU is
released in both the North American Sales Territory and the European Sales
Territory, the cumulative MOQ per Software Title would be [*]   . The MOQ per
Software Title and the MOQ per Disc, however, are not cumulative. For example, a
single Disc FPU released only in the

*Information has been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

5



--------------------------------------------------------------------------------



 



North America Sales Territory will have a total minimum order quantity of
[*]   , which would cover the[*]   MOQ per Software Title and the [*]   MOQ per
Disc (rather than [*]   which would have been the total minimum order quantity
if the MOQ per Software Title and the MOQ per Disc were cumulative).

          6.3      If Publisher fails to place orders to meet any applicable
minimum order quantity within [*]   of Release to Manufacture, Publisher shall
immediately pay Microsoft the applicable Base Royalty for the number of FPUs
represented by the difference between the applicable minimum order quantity and
the number of FPUs of the Software Title actually ordered by Publisher.

7.      Samples

For each Software Title published under the PLA, as soon as possible following
Microsoft’s request and at Publisher’s cost, Publisher shall provide Microsoft
with [*]                     FPUs and accompanying Marketing Materials per Sales
Territory in which the FPU will be released. Such units may be used in
marketing, as product samples, for customer support, testing and for archival
purposes. Publisher will not have to pay a Base Royalty for such samples nor
will such samples count towards the Unit Discount in Section 3 of this
Amendment.

8.      Demo Versions

If Publisher wishes to distribute a Demo Version, Publisher must obtain
Microsoft’s approval and Microsoft may charge a reasonable fee to offset costs
of the Certification. Subject to the terms of the Xbox Guide, Demo Version(s)
may be placed on a single disc, either as a stand-alone or with other Demo
Versions and the suggested price of such units must be free or at a suggested
retail price that does not exceed [*]                     or its equivalent in
local currency. Unless separately addressed in the Xbox Guide, all rights,
obligations and approvals set forth in the PLA as applying to Software Titles
shall separately apply to any Demo Version. No royalties will be payable to
Microsoft with respect to any Demo Versions.

9.      Billing Addresses

Publisher may have up to three “bill to” addresses for the payment of royalties,
one for the North American Manufacturing Region, one for the European
Manufacturing Region and one for the Asian Manufacturing Region. If Publisher
elects to have a billing address within a European union member country after
[*]      , Publisher must submit a completed and signed enrollment form with
Microsoft Ireland Operations Ltd. (“MIOL”) attached hereto as Exhibit 4 prior to
[*]           . If Publisher does not sign the MIOL enrollment form by [*]
          , then all billing to any previously established European address will
default to Publisher’s “sold-to” address on file with Microsoft. If the
Publisher has not signed the MIOL Enrollment form by [*]           and has no
address on file with Microsoft that is not within a European union member
country, all manufacturing under the PLA will cease until a properly executed
MIOL enrollment form is received.

          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed as of the Amendment Effective Date.

         
MICROSOFT LICENSING, GP
  MIDWAY HOME ENTERTAINMENT    
 
       
 
       
/s/ Roxanne V. Spring
  /s/ Mark S. Beaumont    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   
By (sign)
  By (sign)    
Roxanne V. Spring
  Mark S. Beaumont    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   
Name (Print)
  Name (Print)    
SPM
  SVP    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   
Title
  Title    
28 - FEB - 2005
  2/25/05    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   
Date (Print mm/dd/yy)
  Date (Print mm/dd/yy)    

*Information has been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

6



--------------------------------------------------------------------------------



 



EXHIBIT 1

ROYALTY TIER SELECTION FORM

PLEASE COMPLETE THE BELOW INFORMATION, SIGN THE FORM, AND FAX IT TO MICROSOFT AT
+1 (425) 708-2300 TO THE ATTENTION OF MICROSOFT LICENSING, GP (MSLI) AND YOUR
ACCOUNT MANAGER.

NOTES:

•   THIS FORM MUST BE SUBMITTED AT LEAST [*]
                                        PRIOR TO THE FIRST MANUFACTURING ORDER
BEING PLACED FOR THE SOFTWARE TITLE FOR EACH RESPECTIVE SALES TERRITORY. IF THIS
FORM IS NOT SUBMITTED ON TIME, THE ROYALTY RATE WILL DEFAULT TO TIER 1 FOR THE
APPLICABLE SALES TERRITORY. •   A SEPARATE FORM MUST BE SUBMITTED FOR EACH SALES
TERRITORY.

             
1.
  Publisher Name:        
 
           

             
2. 
  Xbox Software Title Name:        
 
           



3.   XMID Number:



     

4.    Manufacturing Region (check one):



  _____ North America   _____ Europe   _____ Asia





5.    Sales Territory (check one):



  _____ North American Sales Territory   _____ Japan Sales Territory   _____
European Sales Territory   _____ Asian Sales Territory

6.    Final Certification Date:



 





7.    Select Royalty Tier: (check one):   [*]

*Available only for manufacturing orders [*].

The undersigned represents that he/she has authority to submit this form on
behalf of the above publisher, and that the information contained herein is true
and accurate.



         
 
       
 
  By (sign)    
 
       
 
     
 
  Name, Title (Print)    
 
       
 
     
 
  E-Mail Address (for confirmation of receipt)    
 
       
 
     
 
  Date (Print mm/dd/yy)    

*Information has been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT 2

ROYALTY TIER CHANGE FORM

PLEASE COMPLETE THE BELOW INFORMATION, SIGN THE FORM, AND FAX IT TO MICROSOFT AT
+1 (425) 708-2300 TO THE ATTENTION OF MICROSOFT LICENSING, GP (MSLI) AND YOUR
ACCOUNT MANAGER.

NOTES:

•   THIS FORM MUST BE SUBMITTED AT LEAST [*]
                                        PRIOR TO THE FIRST MANUFACTURING ORDER
TO WHICH PUBLISHER DESIRES THE NEW BASE ROYALTY TO APPLY FOR EACH RESPECTIVE
SALES TERRITORY. •   PUBLISHER UNDERSTANDS THAT BY SUBMITTING THIS FORM, THE
SOFTWARE TITLE WILL NO LONGER BE ELIGIBLE TO PARTICIPATE IN ANY HITS PROGRAM.
•   A SEPARATE FORM MUST BE SUBMITTED FOR EACH SALES TERRITORY IN WHICH
PUBLISHER DESIRES TO CHANGE THE APPLICABLE BASE ROYALTY.

             
1.
  Publisher Name:        
 
           

             
2. 
  Xbox Software Title Name:        
 
           



3.   XMID Number:



     

4.   Manufacturing Region (check one):



  _____ North America   _____ Europe   _____ Asia





5.    Sales Territory (check one):



  _____ North American Sales Territory   _____ Japan Sales Territory   _____
European Sales Territory   _____ Asian Sales Territory

6.   First Commercial Release (must be on or after [*]):



 





7.   Current royalty tier:   [*]



8.   Select New Royalty Tier: (check one): [*]

*Available only for manufacturing orders [*].

The undersigned represents that he/she has authority to submit this form on
behalf of the above publisher, and that the information contained herein is true
and accurate.



         
 
       
 
  By (sign)    
 
       
 
     
 
  Name, Title (Print)    
 
       
 
     
 
  E-Mail Address (for confirmation of receipt)    
 
       
 
     
 
  Date (Print mm/dd/yy)    

*Information has been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT 3

HITS PROGRAMS ELECTION FORM

PLEASE COMPLETE THE BELOW INFORMATION, SIGN THE FORM, AND FAX IT TO MICROSOFT AT
+1 (425) 708-2300 TO THE ATTENTION OF MICROSOFT LICENSING, GP (MSLI) AND YOUR
ACCOUNT MANAGER.

NOTES:

•   THIS FORM MUST BE SUBMITTED BY A PUBLISHER AT LEAST [*]
                                        PRIOR TO THE TARGET COMMERCIAL RELEASE
DATE FOR A SOFTWARE TITLE IN A HITS PROGRAM IN ANY SALES TERRITORY. •   A
SEPARATE FORM MUST BE SUBMITTED FOR EACH SALES TERRITORY IN WHICH THE PUBLISHER
WISHES TO PUBLISH A SOFTWARE TITLE AS PART OF A HITS PROGRAM AND FOR EACH HITS
PROGRAM.

             
1)
  Publisher Name:        
 
           

             
2) 
  Xbox Software Title Name:        
 
           

             
3)
  XMID Number:        
 
           



4)   (circle one)

     
Platinum Hits
  Platinum Family Hits
Classic Hits
  Classic Family Hits
Super Hits from Platinum or Classic Hits
  Super Hits from Platinum or Classic Family Hits



5)   Sales Territory for which Publisher wants to publish the Software Title as
a Hit FPU (check one):

              _____   North American Sales Territory   _____   Japan Sales
Territory (Platinum Hits only) _____   European Sales Territory   _____   Asian
Sales Territory



6)   Date of Commercial Release of Software Title in applicable Sales Territory:
__________________



7)   Number of FPUs manufactured to date for the Software Title in the
applicable Sales Territory (include Hits FPUs for Super Hits program):
___________



8)   Projected Commercial Release date of Software Title in the applicable Sales
Territory as part of Hits Program: _____________



9)   Manufacturing Region for Hit FPUs (circle one):          North
American                    European                    Asian

The undersigned represents that he/she has authority to submit this form on
behalf of the above publisher, and that the information contained herein is true
and accurate.



         
 
       
 
  By (sign)    
 
       
 
     
 
  Name, Title (Print)    
 
       
 
     
 
  E-Mail Address (for confirmation of receipt)    
 
       
 
     
 
  Date (Print mm/dd/yy)    

*Information has been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT 4

XBOX PUBLISHER ENROLLMENT FORM

PLEASE COMPLETE THE FORM ABOVE, SIGN IT, AND FAX IT TO MICROSOFT AT +1
(425) 708-2300 TO THE ATTENTION OF YOUR ACCOUNT MANAGER.

NOTE: PUBLISHER MUST COMPLETE, SIGN AND SUBMIT THIS ENROLLMENT FORM PRIOR TO [*]
                              TO HAVE A BILLING ADDRESS WITHIN A EUROPEAN UNION
MEMBER COUNTRY (INCLUDING PREVIOUSLY ESTABLISHED ADDRESSES).

          This Xbox Publisher License Enrollment (“Enrollment”) is entered into
between Microsoft Ireland Operations Ltd. (“MIOL”) and
                                         (“Publisher”), and effective as of the
latter of the two signatures identified below. The terms of that certain
Publisher License Agreement signed by Microsoft Licensing GP and
                                         dated on or about
                                         (the “PLA”) are incorporated herein by
reference.

          1.      Term. This Enrollment will expire on the date on which the PLA
expires, unless it is terminated earlier as provided for in that agreement.

          3.      Representations and warranties. By signing this Enrollment,
the parties agree to be bound by the terms of this Enrollment and Publisher
represents and warrants that: (i) it has read and understood the PLA, including
any amendments thereto, and agree to be bound by those; (ii) it is either the
entity that signed the PLA or its affiliate; and (iii) the information that
provided herein is accurate.

          4.      Notices; Requests. All notices and requests in connection with
this Agreement are deemed given on the third day after they are deposited in the
applicable country’s mail system (7 days if sent internationally), postage
prepaid, certified or registered, return receipt requested; or the day after
they are sent by overnight courier, charges prepaid, with a confirming fax; and
addressed as follows:



     
Publisher:
   

   
 
   
Attention:
   

   
 
   
Fax:
   

   
 
   
Phone:
   

   
 
   
Email:
   

   

     
Microsoft:
  MICROSOFT IRELAND OPERATIONS LTD.
 
  Microsoft European Operations Centre,
 
  Atrium Building Block B,
 
  Carmenhall Road,
 
  Sandyford Industrial Estate
 
  Dublin 18
 
  Ireland
 
   
 
  Fax: 353 1 706 4110
 
   
Attention:
   
 
   
 
    with a cc to:   MICROSOFT CORPORATION
 
  One Microsoft Way
 
  Redmond, WA 98052-6399
 
   
Attention:
  Law & Corporate Affairs Department
 
  Consumer
 
  Legal Group, H&ED (Xbox)
 
  Fax: +1 (425) 706-7329



or to such other address as the party to receive the notice or request so
designates by written notice to the other.

[remainder of page intentionally left blank]

*Information has been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



          5.      Billing Address. Publisher’s billing address for the European
Manufacturing Region is as follows:

     
Name:
   
 
   
 
   
Address:
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
VAT number:
   
 
   
 
   
Attention:
   
 
   
 
   
Email address:  
   
 
   
 
   
Fax:
   
 
   
 
   
Phone:
   
 
   



             
MICROSOFT IRELAND OPERATIONS LTD.
PUBLISHER:      
 
           
 
                      By (sign)   By (sign)    
 
                      Name (Print)   Name (Print)    
 
                      Title   Title    
 
                      Date (Print mm/dd/yy)   Date (Print mm/dd/yy)    

 